1 May www.amedisys.com NASDAQ: AMED 2 Forward-Looking Statements This presentation may include forward-looking statements as defined by thePrivate Securities Litigation Reform Act of 1995. These forward-lookingstatements are based upon current expectations and assumptions aboutour business that are subject to a variety of risks and uncertainties thatcould cause actual results to differ materially from those described in thispresentation. You should not rely on forward-looking statements aprediction of future events.
